DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s)  1 has/have been interpreted to cover the corresponding 
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “an interactive braille display system comprising: 	a processor; and a display unit in electronic communication with the processor, the display unit including a braille cell unit and an interactive unit in physical contact with the braille cell unit” i.e., Fig. 1 is a schematic diagram of an interactive braille display system 100, according to an illustrative embodiment of the invention. The interactive braille display system 100 includes a processor 104 (e.g., a central processing unit) and a display unit 108 (e.g., an interactive braille display unit) in electronic communication with the processor 104. The display unit 108 includes a braille cell unit and an interactive unit in physical contact with the braille cell unit (e.g., as shown in greater detail in FIGS. 5A-5B below) (Para 40). 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 and 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “display unit to pan within the chart” in claim  13 and 32 is a relative term which renders the claim indefinite. The term “pan within the chart” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what applicant is trying to claim “display unit to pan within the chart responsive to user command” is vague and difficult for one having ordinary skill in the art to understand the invention. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 14-25, 33-38  is/are rejected under 35 U.S.C. 103 as being unpatentable over Development of a Braille Display using Piezoelectric Linear Motors by Hyun-Cheol Cho in SICE-ICASE International Joint Conference 2006 in view of  KR101860470B1  .


	Regarding Claim 1, Cho teaches an interactive braille display system (Fig. 10 Braille display system) comprising: 
	a processor (Page 1920 Col 1 Para 2 microcontroller (Atmega128) where it is well known that microcontroller contain CPU i.e., processor, memory, I/O all integrated into one chip); and 
	a display unit (Fig. 8 and 10, display unit) in electronic communication with the processor (Fig. 8 i.e., display unit in electronic communication with the control board that include a processor), 
	the display unit including a braille cell unit (Fig. 10 and Page 1920 Col 1 Last Para, The display unit shown in Fig. 10 consists of five braille cells) and an interactive unit in physical contact with the braille cell unit(Fig. 5 and 7 having dots which can interact with the user and the circuit layer having electrodes), the interactive unit comprising: 
	a surface layer (Fig. 13 Braille display device having Braille cell i.e., surface layer )for displaying braille information (Fig. 11 and Page 1920 Col 2 Sec 5 Experiment, Braille display transcribes the prepared words and sentences into the braille) and sensing tactile contact by a user (Page 1919 Sec 4 Braille Display, the braille display system consists of the user interface including the input device, the braille control board that converts the input information into the control signal to the braille cells, and the braille display unit providing tactile information and also see introduction Page 1917 Col 1 Line 10-14, A braille display provides braille based on tactile information and it has been developed to help the visually impaired obtain information i.e., sensing tactile contact by a user); and 

	the subsurface layer including electrodes (fig. 5 and Page 1919 Col 1 circuit layer has electrodes).
	Cho teaches that piezoelectric linear motors to detect change caused by the tactile contact by the user but does not teaches the subsurface layer for detecting a capacitance change caused by the tactile contact by the user, wherein the capacitance change corresponds to a position of the tactile contact by the user.
	However, in the same field of endeavor, KR101860470B1 teaches the finger sensing unit 1300 may include a sensor capable of sensing electrostatic capacitance i.e., detecting the capacitance to sense a change in electrostatic capacitance and determine that the user's finger touches the braille cell i.e., the capacitance change. The electrostatic capacity of the finger sensing unit 1300 may be changed by the microcurrent flowing through the finger of the user and the finger sensing unit 1300 may determine whether or not the user's finger is positioned on the braille cell i.e., change corresponds to a position of the tactile contact by the user (Page 4 Para 5).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Cho 
	Regarding Claim 2, Cho teaches wherein the subsurface layer includes first and second electrodes spaced along a first axis and third and fourth electrodes spaced along a second axis, the first axis perpendicular to the second axis, the first and second axes defining a surface plane of the subsurface layer (Page 1919 Col 1 Para 1).
	Regarding Claim 3, Cho teaches wherein the interactive unit includes a set of bores sized to at least partially surround a corresponding set of protuberances of the braille cell unit, each protuberance in the set of protuberances capable of assuming a raised state or a lowered state (Page 1920 Col 2 last Para).
	Regarding Claim 4, Cho teaches wherein the display unit is configured to display three or more lines of braille text (Fig. 11 and Page 1920 Col 2).
	Regarding Claim 5, Cho teaches wherein the tactile contact is at least one of a tap, a double-click, a slide, a swipe, a flick, or a pinch by the user (Fig. 1 Page 1918 Sec 2.1 Para 2).
	Regarding Claim 6, Cho does not specifically teaches wherein the processor is configured to receive the capacitance change detected by the subsurface layer and to generate an electronic output, the electronic output usable to assist the user in understanding information displayed by the display unit.
	However, in the same field of endeavor, KR101860470B1 teaches the finger sensing unit 1300 may include a sensor capable of sensing electrostatic capacitance to sense a change in electrostatic capacitance and determine that the user's finger 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Cho with the method of KR101860470B1 so as to enhance the usability of the Braille terminal by allowing a disabled person to accurately gather and receive various information at the same time (see KR101860470B1 Page 2 Para 2-4).
	Regarding Claim 14, Cho does not specifically teaches further including a speaker in electrical communication with the processor, the processor configured to provide to the speaker audio explaining the braille information.
	However, in the same field of endeavor, KR101860470B1 teaches the sound output unit 1600 can output the content displayed on the braille display 1100 in the form of sound by the TTS module of the controller 1400 (Page 7 Para 11 and 12).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Cho 
	Regarding Claim 15, Cho teaches further including a braille keyboard in electrical communication with the processor, the braille keyboard including multiple function keys for receiving additional user input (Page 1920 Fig. 8 and Col 1 Para 2).
	Regarding Claim 16, Cho teaches wherein the braille cell unit includes an electroactive polymer for displaying braille text (Page 1917 Col 2 Para 1). 
	Cho does not specifically teach the interactive unit uses projected capacitive technology for receiving the tactile contact by the user.
	However, in the same field of endeavor, KR101860470B1 teaches the finger sensing unit 1300 may include a sensor capable of sensing electrostatic capacitance to sense a change in electrostatic capacitance and determine that the user's finger touches the braille cell i.e., the interactive unit uses projected capacitive technology for receiving the tactile contact by the user (Page 4 Para 5).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Cho with the method of KR101860470B1 so as to enhance the usability of the Braille terminal by allowing a disabled person to accurately gather and receive various information at the same time (see KR101860470B1 Page 2 Para 2-4).
	Regarding Claim 17. The system of claim 1 wherein the surface layer includes a plastic material (Page 1918 Sec 2.1 Line 5).
	Regarding Claim 18. The system of claim 1 wherein each protuberance is enclosed by four points of intersection formed on a rectangular electrode grid (Fig. 7).
	Regarding Claim 19 Cho does not specifically teach further including a microphone in electrical communication with the processor, the microphone configured to receive a user voice command, the processor configured to produce an output responsive to the voice command.
	However, in the same field of endeavor, KR101860470B1 teaches audio jack 1610 may include, for example, a jack capable of connecting an earphone of 3.5 pie or 2.5 pie. Also, the audio jack 1610 may include a jack to which a microphone can be connected. The user can connect a microphone and an earphone to the audio jack 1610. [ The user can listen to the braille content through the earphone by voice and input the voice signal to the braille terminal 1000 through the microphone (Page 8 Para 11).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Cho with the method of KR101860470B1 so that user can listen to the braille content through the earphone by voice and input the voice signal to the braille terminal through the microphone (See KR101860470B1 Page 8 Para 11).
	Regarding Claim 20, it has been rejected for the same reasons as claim 1 and further Cho teaches a computerized method of displaying braille information on a 
	Regarding Claim 21, it has been rejected for the same reasons as claim 2.
	Regarding Claim 22, it has been rejected for the same reasons as claim 3.
	Regarding Claim 23, it has been rejected for the same reasons as claim 4.
	Regarding Claim 24, it has been rejected for the same reasons as claim 5.
	Regarding Claim 25, it has been rejected for the same reasons as claim 6.
	Regarding Claim 33, it has been rejected for the same reasons as claim 14.
	Regarding Claim 34, it has been rejected for the same reasons as claim 15.
	Regarding Claim 35, it has been rejected for the same reasons as claim 16.
	Regarding Claim 36, it has been rejected for the same reasons as claim 17.
	Regarding Claim 37, it has been rejected for the same reasons as claim 18.
	Regarding Claim 38, it has been rejected for the same reasons as claim 19.
	Claims 7-11, 13, 26-30, 32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Development of a Braille Display using Piezoelectric Linear Motors by Hyun-Cheol Cho in SICE-ICASE International Joint Conference 2006 in view of  KR101860470B1 and further in view of JP 2013513886 A
	Regarding Claim 7, Cho and KR101860470B1 does not specifically teaches wherein the information is investment or financial data.
	However, in the same field of endeavor, JP 2013513886 A teaches data such as market information or news, chart data and / or order related information from
certain exchanges or other data sources may be displayed on the output device of the client device 202, such as a visual display device. Additionally or alternatively, the 
device and / or a braille output device (Page 7 Para 3).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Cho with the method of KR101860470B1 and further in view of JP 2013513886 A so as to allow user to improve support for traders in adopting synthetic spread trading strategies (See JP 2013513886 Page 4 Para 4).
	Regarding Claim 8, Cho and KR101860470B1 does not specifically teaches wherein the information is chart data.
	However, in the same field of endeavor, JP 2013513886 A teaches data such as market information or news, chart data (Page 7 Para 3).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Cho with the method of KR101860470B1 and further in view of JP 2013513886 A so as to allow user to improve support for traders in adopting synthetic spread trading strategies (See JP 2013513886 Page 4 Para 4).
	Regarding Claim 9, Cho and KR101860470B1 does not specifically teaches wherein the chart data has two or more chart data series and the processor is configured to display each chart data series separately.

	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Cho with the method of KR101860470B1 and further in view of JP 2013513886 A so as to allow user to improve support for traders in adopting synthetic spread trading strategies (See JP 2013513886 Page 4 Para 4).
	Regarding Claim 10, Cho and KR101860470B1 does not specifically teaches wherein the chart data includes a line graph having two or more lines and the processor is configured to display each line individually on the display unit.
	However, in the same field of endeavor, JP 2013513886 A teaches the indicator may identify the buy and / or sell quantity of the order at the corresponding or associated price. The indicator may be any one that indicates an order, such as one or more numbers, icons, letters, emblems, logos, symbols, boxes, charts, photos, pointers 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Cho with the method of KR101860470B1 and further in view of JP 2013513886 A so as to allow user to improve support for traders in adopting synthetic spread trading strategies (See JP 2013513886 Page 4 Para 4).
	Regarding Claim 11, Cho and KR101860470B1 does not specifically teaches wherein the chart data includes a pie chart and the processor is configured to convert the pie chart data to bar chart data for display on the display unit.
	However, in the same field of endeavor, JP 2013513886 A teaches the indicator may identify the buy and / or sell quantity of the order at the corresponding or associated price. The indicator may be any one that indicates an order, such as one or more numbers, icons, letters, emblems, logos, symbols, boxes, charts, photos, pointers or other graphical displays showing the order i.e., the chart data includes a line graph having two or more lines and the processor is configured to display each line individually on the display unit. Additionally or alternatively, other trading tools may be used to view market data and / or place orders. Further, these preferred embodiments are not limited to any particular product that performs conversion, storage and display 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Cho with the method of KR101860470B1 and further in view of JP 2013513886 A so as to allow user to improve support for traders in adopting synthetic spread trading strategies (See JP 2013513886 Page 4 Para 4).
	Regarding Claim 13, Cho and   KR101860470B1 does not specifically teaches wherein the processor is configured to cause the display unit to pan within the chart responsive to a user command.
	However in the same field of endeavor, JP 2013513886 teaches market information or news, chart data and / or order related information from certain exchanges or other data sources may be displayed on the output device of the client device 202, such as a visual display device which can be refer to as display unit to pan within the chart responsive to a user command (Page 7 Para 3).
	Regarding Claim 26, it has been rejected for the same reasons as claim 7.
	Regarding Claim 27, it has been rejected for the same reasons as claim 8.
	Regarding Claim 28, it has been rejected for the same reasons as claim 9.
	Regarding Claim 29, it has been rejected for the same reasons as claim 10.
	Regarding Claim 30, it has been rejected for the same reasons as claim 11.
	Regarding Claim 32, it has been rejected for the same reasons as claim 13.
s 12 and 31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Development of a Braille Display using Piezoelectric Linear Motors by Hyun-Cheol Cho in SICE-ICASE International Joint Conference 2006 in view of  KR101860470B1 and further in view of JP 2013513886 A and further in view of Hardwick Pub. No. US 20040239617 A1
	Regarding Claim 12, Cho,  KR101860470B1 and JP 2013513886 A does not specifically teaches wherein the processor is configured to generate a magnified display of the chart data responsive to the tactile contact of the user.
	However, in the same field of endeavor, Hardwick teaches using a haptic output device the size of each character can be adjusted to suit the user. Thus some users may be able to detect relatively small characters while others will require a much magnified output (Para 35).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Cho with the method of KR101860470B1 and further in view of JP 2013513886 A and further in view of Hardwick so that if a person  begins to lose sensitivity with age or illness in so far as the character representations may be increased in size, depth, height, spacing to permit the user to continue to enjoy the use of text outputs (Para 37).
	Regarding Claim 31, it has been rejected for the same reasons as claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cho et al. Pub. No. US 20190050057 A1 - METHOD, DEVICE, AND COMPUTER-READABLE MEDIUM FOR CONTROLLING TACTILE INTERFACE DEVICE INTERACTING WITH USER
Califorrniaa Pub. No. US 20180342176 A1 - Self-scrolling Braille
Shah Pub. No. US 20170372636 A1 - BRAILLE CELLS AND ASSEMBLIES FOR SINGLE-LINE BRAILLE DISPLAYS
Aly et al. Pub. No. US 20170316717 A1 - Semi-wearable Device for Interpretation of Digital Content for the Visually Impaired
Campos de Leon Patent No. US 9524655 B1 - Interactive Braille display apparatus
Labbe et al. Pub. No. US 20160034180 A1 - DYNAMIC CALIBRATING OF A TOUCH-SCREEN-IMPLEMENTED VIRTUAL BRAILLE KEYBOARD
Deokar et al. Pub. No. US 20160018890 A1 - HAPTIC GUIDES FOR A TOUCH-SENSITIVE DISPLAY
Robinson Pub. No. US 20150331528 A1 - TACTILE INTERFACE FOR VISUALLY IMPAIRED
Labbe et al. Pub. No. US 20150262509 A1 - PORTABLE DEVICE WITH VIRTUAL TACTILE KEYBOARD AND REFRESHABLE BRAILLE DISPLAY

Forutanpour et al. Patent No. US 8717151 B2 - Devices and methods for presenting information to a user on a tactile output surface of a mobile device
Sivan et al. Pub. No. US 20110025602 A1 - METHOD AND DEVICE FOR TACTILE PRESENTATION
Rantala et al. Pub. No. US 20100055651 A1 - Tactile feedback
Smith et al. Pub. No. US 20090220923 A1 - Tactile user interface and related devices
Yang et al. Pub. No. US 20040175676 A1 - Electroactive Polymer Actuator Braille Cell and Braille Display
Prince et al. Patent No. US 6743021 B2 - Refreshable braille display system with a flexible surface
EP 1850305 A2 - Display device for tactile recordable display elements and display system with such a display device
WO 2020013902 A9 - REFRESHABLE TACTILE DISPLAY USING BISTABLE ELECTROACTIVE POLYMER AND DEFORMABLE SERPENTINE ELECTRODE
Motion Detection Using Tactile Sensors Based on Pressure-Sensitive Transistor Arrays – 2020
Design of a tactile display based on a high power CMUT array – 2012
Tacsac: A Wearable Haptic Device with Capacitive Touch-Sensing Capability for Tactile Display – 2020
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647